Citation Nr: 0730511	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 until 
April 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

The May 2005 rating decision also granted the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran disagreed with the 
effective date assigned by the RO for each disability.  In a 
statement submitted at the time of his Travel Board hearing 
in June 2007, the veteran expressed his desire to withdraw 
these claims and noted his appeal was satisfied by an August 
2005 rating decision.  As such, the Board finds that that the 
veteran has withdrawn such claims and these issues are not 
for consideration in this decision.  However, the other issue 
on appeal continues as is reflected on the title page.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  The veteran 
is claiming entitlement to service connection for PTSD.  At 
the June 2007 Travel Board hearing, the veteran testified 
that after service he worked for General Motors Corporation 
(GM) from April 1969 until January 2000.  (Transcript "T." 
at 12.)  The veteran also testified that he had been referred 
for treatment and was sent for psychological examination 
during his employment by GM.  (T. at 9-12.)  The claims 
folder does not contain such records.  In this regard, the 
Board finds that a reasonable attempt should be made to 
secure such record(s) because such could provide evidence as 
to the condition of the veteran's mental status more 
contemporaneous to service than current evidence of record, 
or it could lead to additional evidence more contemporaneous 
to service.

Additionally, the veteran filed a claim in October 2005 
seeking service connection for anxiety and depression.  This 
issue appears to be inextricably intertwined with the PTSD 
issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (noting that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  The RO has not addressed the matter of service 
connection for an acquired psychiatric disability other than 
PTSD.  This matter requires further development of evidence 
and initial adjudication by the RO.

Furthermore, the medical evidence of record is unclear as to 
whether the veteran has a current psychiatric disability that 
is etiologically related to his active service.  The veteran 
has been diagnosed with multiple psychiatric disorders.  For 
example, in December 2004, a VA staff psychiatrist diagnosed 
the veteran with Axis I diagnoses of "anxiety disorder:  
PTSD, chronic, Depression, nos (not otherwise specified)."  
The preceding diagnoses appear to be related to the veteran's 
alleged stressors, but the VA psychiatrist did not indicate 
what specific evidence of record supports these diagnoses, 
including how the DSM-IV criteria and symptoms were met.  
Moreover, the VA psychiatrist did not express an opinion as 
to the etiology of any reported psychiatric diagnoses.  As 
the evidence of record indicates that the veteran's current 
psychiatric disabilities may be related to service, the Board 
concludes that a VA examination would be useful prior to 
appellate review of the veteran's service connection claim to 
clarify his disabilities and any etiology thereof.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the location and address of 
the General Motors Corporation facility 
at which he was employed from April 1969 
to January 2000.  He should also be 
requested to provide the complete address 
and the approximate date(s) of his 
psychological treatment and examination 
at General Motors Corporation, or on 
referral from General Motors Corporation, 
on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the veteran to 
complete additional VA Forms 21-4142 for 
any other medical care providers or 
employers who may possess additional 
records referable to treatment regarding 
his mental disabilities.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified.  Also, after securing 
any necessary authorization, contact 
General Motors Corporation, at the 
location of employment identified by the 
veteran, and request all personnel 
records reflecting personnel action or 
medical referral due to psychiatric 
impairment.

Also, send the veteran VCAA notice that 
includes an explanation of the 
information and evidence needed to 
substantiate a claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  Include 
notification of the criteria for rating 
psychiatric disabilities and establishing 
effective dates of awards in accordance 
with the guidelines of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
2.  Schedule the veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

The examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any psychiatric disorder(s), including 
PTSD, is/are related to service on any 
basis, or if pre-existing service, 
was/were aggravated thereby.

If, and only if, the veteran's claimed 
military service stressor(s) have been 
verified, the examiner should state for 
the record the specific stressor(s) 
reported by the veteran, which has/have 
been verified that support a PTSD 
diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM-IV.

3.  Thereafter, readjudicate the claim 
(of service connection for an acquired 
psychiatric disorder, to include PTSD) 
considering all evidence.  If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).






_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



